           Case 1:19-cr-00430-TJK Document 3 Filed 12/23/19 Page 1 of 1


                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                          cRIMINAL NO. l9-MJ-3ll (RMM)

                                                   VIOLATIONS:

                                                   18 U.S.C. 101(3)
                                                   (Contempt of Court)

MARK LEE RESCHKE,
              Defendant.

                                      INFORMATION

      The United States Attomey charges:

                                          COUNT ONE

      On or about December 19, 2019, in the District of Columbia, the defendant,    MARK LEE

RESCHKE, did knowingly violate a valid Court Order issued in Federal case number l9-CR-

020 (TJK) in the United States District Court for the District of Columbia, by entering and

remaining within the area bounded by I Street, N.W., l4th Street, N.W., Constitution Avenue,

N.W., and l8th Street, N.W., that is, the White House Complex and Grounds, without lawful

authority to do so.

 (Contempt of Court, in violation of Title 18, United States Code, Section 401(3))


                                            JESSIE K. LIU
                                            United States Attomey
                                            D.C.     No.472845

                                    By:
                                            D        CHEUN
                                            Dep. Chief, National Se cunty Section
                                            U.S. Attomey's Office
                                            D.C. Bar No. 451714
                                            Denise.cheung@usdoj. gov
